DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims as outlined below rejected on the ground of nonstatutory double patenting as being unpatentable over claims as outlined below of U.S. Patent No. 10436906. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims all include a transmitted train of both coherent and incoherent pulses for detecting the range and relative velocity of a target object.
Claims of current application
Claims of 10436906
1
1
2
1
3
2
4
9
5
3
6
4

5
8
6
9
7
10
10
11
10
12
11
13
16
14
12
15
13
16
14
17
17
18
17
19
18
20
19



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1-3, 5, 6, 8, 9-12, 14-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hintz (20110037965) in view of Dunne (20140071432).
Referring to claims 1, 10, and 17 Hintz shows A system comprising:
a photodetector, wherein the photodetector is configured to receive light from an environment of the system (see the detector array figure 1 Ref 59);
a laser light source, wherein the laser light source is configured to emit laser light into the environment, wherein the laser light source is configured to provide a local oscillator signal to the photodetector (note the laser source is the combination of figure 1 Ref 88 and figure 7 Ref 74); and
a controller, comprising at least one processor and a memory, wherein the at least one processor is configured to execute instructions stored in the memory so as to carry out operations (see paragraph 38), the operations comprising:

the first light pulse is an incoherent light pulse, wherein the first light pulse interacts with the environment to provide a first reflected light pulse (see the incoherent light detected by the detector as shown in figure 2 by the incoherent detection pixels also see paragraph 7 where the invention simultaneously senses a combination of incoherent a coherent laser radiation);
causing the laser light source to emit a second light pulse, wherein the second light pulse is a coherent light pulse, wherein the second light pulse interacts with the environment to provide a second reflected light pulse (see paragraph 12 note the coherent laser that illuminates the object with pulses).  However Hintz fails to show causing the laser light source to emit an incoherent light pulse, wherein the incoherent 
Dunne shows a similar device that includes a controller (see figure 3 Ref 314), comprising at least one processor and a memory, wherein the at least one processor is configured to execute instructions stored in the memory so as to carry out operations, the operations comprising: 
causing the laser light source to emit an incoherent light pulse (see figure 3 Ref 312), wherein the incoherent light pulse interacts with the environment to provide a first reflected light pulse (see figure 1 note the CW/pulse RX from the target); and 
causing the laser light source to emit a coherent light pulse (see figure 3 Ref 310 also see paragraph 34 note the discreet bursts of CW light), wherein the coherent light pulse interacts with the environment to provide a second reflected light pulse (see figure 1 note the CW/pulse RX from the target also see figure 3 showing the same return), and wherein the incoherent light pulse and the coherent light pulse both form at least a portion of a pulse train, wherein the pulse train comprises a plurality of light pulses (see figure 1 note the combined outgoing beam of 112 and 124 that are both pulsed).  It would have been obvious to include the pulse train with coherent and incoherent because this allows for rapid detection of both the coherent and incoherent light as disclosed by Dunn.  

determining, based on the first reflected light pulse, a presence of an object in the environment (see figure 3 note Ref 160 shows detecting the object and determining the 3D shape of the object); and a relative speed of the object with respect to the system (note figure 3 Ref 165 and 175 show detecting micro-Doppler information to detect vibrations but also see paragraph 27 where mean velocity can be detected based on macro-Doppler information, note Doppler velocity detection inherently detects relative speed of the object to the system).
Referring to claims 3 and 12, Hintz shows a read out circuit, wherein the read out circuit is coupled to the photodetector, wherein the read out circuit is configured to perform at least one of: determining the presence of an object in the environment or determining the relative speed of the object with respect to the system (see paragraph 23 also see paragraph 24 note the frequency measurement is required for detection of the relative speed of the target).
Referring to claim 5, the combination of Hintz and Dunne shows the photodetector comprises a single photon avalanche detector (SPAD) (see paragraph 69).  It would have been obvious to include the SPAD as shown by Burroughs because this allows for a highly sensitive detector to detect objects at longer ranges. 

Referring to claims 8, 9, 15, 16, 19, and 20 the pulse duration as claimed is extremely well known in the art and adds no new or unexpected results.  
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hintz (20110037965) in view of Dunne (20140071432) and Villeneuve (20170153319).
Referring to claim 7, Hintz fails to show but Villeneuve shows laser light source comprises a master optical power amplifier (MOPA) fiber laser, wherein the MOPA comprises a seed laser and a pump laser configured to emit light pulses of at least 15 watts average power and at a wavelength of about 1550 nm (see (see figure paragraph 129 also see paragraph 49 for wavelength and paragraph 159 for average power).  It would have been obvious to use the laser as specified because this is extremely well known and adds no new or unexpected results.  
Claims 4 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hintz (20110037965) in view of Dunne (20140071432) and Smith (20150015869).
Referring to claims 4 and 13, Hintz shows mixing the received light from the local oscillator and the return signal however does not specifically show a nonlinear mixer configured to mix the received light with the local oscillator signal to provide a beat frequency, wherein determining the relative speed of the object is based on determining the beat frequency.

While determining the beat frequency is based on an output of a phase-locked loop (PLL), a lock-in amplifier, or a fast Fourier transform (FFT) analysis is not specifically taught this is extremely well known and adds no new or unexpected results.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUKE D RATCLIFFE whose telephone number is (571)272-3110.  The examiner can normally be reached on M-F 9:00AM-5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 571-272-6970.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 





/LUKE D RATCLIFFE/Primary Examiner, Art Unit 3645